Dove, J. General Telephone Company of Illinois, claimant, seeks judgment in the amount of $889.40 for telephone services rendered the Department of Mental Health during the period from August 1, 1965 through June 30, 1967 at the Jacksonville State Hospital, Jacksonville, Illinois. The sole reason for nonpayment was that the statement for services was not received in time to process before the end of the 74th Biennium. The parties have stipulated that the amount claimed herein is due, and that “neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $889.40.” Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc., vs. State of Illinois, 24 C.C.R. 509. It appears from the record that all of the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $889.40.